DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on May 11, 2022.
Claims 20, 31 and 36 have been amended.
Claims 1-19, 26, 35 and 39  have been canceled.
Claims 20-25, 27-34 and 36-38 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 20, 31 and 36 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-25, 27-34 and 36-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Leger (US 2016/0210617 A1) in view of Soroushian (US 8,942,548 B2), further in view of Li (8,655,719 Bi), further in view of Wang (US 2014/0330721 A1), further in view of Tomasofsky (US 10,657,521 B2).

Claim 20
Leger discloses the following limitations:
A method, comprising:

receiving, by a computer system, an authorization request message including payment credentials comprising a digital wallet identifier for a transaction, a primary account number or a payment token, (see at least abstract and paragraphs 0037 and 0048-0053).
and a data field comprising an indicator that indicates that the digital wallet identifier is present in the authorization request message, (see at least abstract and paragraphs 0037 and 0048-0053).
wherein the indicator is used to indicate to at least the computer system that the digital wallet identifier is present in the authorization request message and can be extracted from the authorization request message, (see at least paragraphs 0022-0023 and 0082).
detecting, by the computer system, the indicator in the data field of the payment credentials; (see at least paragraphs 0022-0023 and 0082).
responsive to the detecting of the indicator, extracting, by the computer system, the digital wallet identifier from the payment credentials; and (see at least abstract and paragraphs 0037 and 0048-0053).
and wherein the authorization request message is generated by an access device associated with a merchant based at least in part on payment credentials obtained from a communication device of a user, (see at least paragraphs 0048-0053).
at least some of the obtained payment credentials being obtained from a trusted execution environment associated with the communication device; (see at least abstract, paragraphs 0081 and 0130).
performing, by the computer system, using a corresponding wallet identifier module further processing based at least in part on the extracted digital wallet identifier, (see at least paragraphs 0060-0062).


Leger discloses identifying type of digital wallet, obtaining specific parameters necessary for the performance of a transaction (paragraphs 0022-0023) and formatting data according to the requirements of a transactional server of the payment service provider (paragraph 0084).  Also, Soroushian in at least column 2 lines 15-30 evidences that to format data with “indicators” to describe what data contains is known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include data field indicators in the invention of Knudsen in order to describe data content (Soroushian abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Leger discloses a provider-specific digital wallet identifier uniquely identifying that the digital wallet is associated with a first digital wallet provider and a user-specific digital wallet identifier identifying that the digital wallet is associated with a first user (see at least abstract and paragraph 0082).  The combination Leger/Soroushian does not explicitly discloses a string of values comprising both identifiers, however Leger discloses encapsulation of both identifiers (paragraph 0052), also Li in at least column 10 evidences that joining identifiers is known in the art (concatenation of the customer identifier with the merchant identifier). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to join identifiers instead of using separate pieces of data in order to provide improved systems and methods (Li column 1 lines 35-40). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Leger/Soroushian/Li does not explicitly discloses the following limitation:

wherein the further processing comprises performing a fraud analysis for the first user by identifying transactions associated with the digital wallet identified by the user-specific digital wallet identifier facilitated by the first digital wallet provider identified by the provider-specific digital wallet identifier and the first digital wallet provider; 

However, Wang evidences that performing wallet fraud analysis using plurality of identifiers such as user and provider is known in the art (see at least Figure 5 – Issuer ID, Virtual Currency Token ID, Consumer ID, E-Wallet ID, paragraph 0030- consumer identifier e.g. wallet identifier; merchant identifier e.g. unique identifier associated with a merchant or service provider; paragraphs  0175-0176 - fraud analysis on transaction data using plurality of identifiers for the consumer). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Leger/Soroushian/Li with the teachings in Wang in order to provide greater transaction tracking data (Wang abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination above does not explicitly disclose the following limitations:
generating a risk profile for the user using the identified transactions associated with the digital wallet identified by the user-specific digital wallet identifier.

However, Tomasofsky evidences that generating risk scores using identified transactions associated with a digital wallet is known in the art (see at least Fig 7). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Leger/Soroushian/Li/Wang with the teachings in Tomasofsky in order to provide a risk-based evaluation and decisioning service during a payment transaction (Tomasofsky-Background).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 21

Furthermore, Wang discloses the following limitations:

wherein the further processing comprises determining the transaction is fraudulent using the digital wallet identifier. (see at least Figure 5 – Issuer ID, Virtual Currency Token ID, Consumer ID, E-Wallet ID, paragraph 0030- consumer identifier e.g. wallet identifier; merchant identifier e.g. unique identifier associated with a merchant or service provider; paragraphs  0175-0176 - fraud analysis on transaction data using plurality of identifiers for the consumer).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Leger/Soroushian/Li with the teachings in Wang in order to provide greater transaction tracking data (Wang abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 22
Furthermore, Leger discloses the following limitations:

A computer comprising a processor, and a computer readable medium, the computer readable medium comprising code, executable by the processor to implement wherein the further processing comprises facilitating the transaction using the digital wallet identifier (see at least abstract, paragraphs 0065 and 0082-0083).

Claim 23 
Furthermore, Leger discloses the following limitations:

wherein the digital wallet identifier comprises the user-specific digital wallet identifier, and the further processing comprises facilitating the transaction using the digital wallet identified by the user-specific digital wallet identifier (see at least paragraphs 0052-0060). 


Claim 24
Furthermore, Leger discloses the following limitations:

wherein the further processing comprises facilitating the transaction using the first digital wallet provider identified by the provider-specific digital wallet identifier (see at least abstract and paragraph 0082).

Claim 25
Furthermore, Leger discloses the following limitations:

wherein the computer system comprises a payment processing network computer system of a payment processing network or an issuer computer system of an issuer (see at least abstract).

Claim 27
Furthermore, Leger discloses the following limitations:

wherein the communication device is a mobile device, and wherein the trusted execution environment is provided by a secure element on the mobile device (see at least paragraphs 0006, 0083 and 0112).



Claim 28
Furthermore, Leger discloses the following limitations:

 wherein the trusted execution environment is provided by a cloud storage (see at least paragraphs 0011-0015).

Claim 29
Furthermore, Leger discloses the following limitations:

wherein the payment credentials comprise the payment token (see at least abstract and paragraph 0037).

Claim 30
Furthermore, Leger discloses the following limitations:

wherein the authorization request message is formatted so as to include two separate instances of the digital wallet identifier, (see at least abstract, paragraphs 0048-0053 and 0082).
a first instance of the digital wallet identifier being included in issuer application data for extraction by a payment processing network computer system or an issuer computer system, (see at least abstract, paragraphs 0048-0053 and 0082).
and a second instance of the digital wallet identifier being provided for extraction by a merchant computer system or an acquirer computer system (see at least abstract,  paragraphs 0048-0053 and 0082).


As per claims 31-34 and 36-38, claims 31-34 and 36-38 recite substantially similar limitations to claims 20-25 and 27-30 and are therefore rejected using the same art and rationale set forth above.   


CONCLUSION

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	




/ARIEL J YU/Primary Examiner, Art Unit 3687